             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 1 of 11

                                                                                                      FILED
                                                                              3rd JUDICIAL DISTRICT COURT
STATE OF NEW MEXICO                                                                         Dona Ana County
COUNTY OF DONA ANA                                                                        12/11/2020 2:49 PM
THIRD JUDICIAL DISTRICT COURT                                                            DAVIDS. BORUNDA
                                                                                      CLERK OF THE COURT
                                                                                            Josephina Gomez
JOEL A. MELENDEZ,
          Plaintiff,
v.                                                            D-307-CV-2020-
                                                                 D-307-CV-2020-02571
CITY OF LAS CRUCES
                                                                  Arrieta, Manuel I.
POLICE DEPARTMENT,
and D' ANTHANY ROOHR,
           Defendants.

                                      CIVIL COMPLAINT

       COMES NOW the PLAINTIFF, Joel A Melendez, though his attorneys, Jose R. Coronado

and G. Greg Valdez, and for his causes of action against the defendants states as follows:

                             THE PARTIES AND JURISDICTION

        1.   The Plaintiff is an individual who resides in the City of Las Cruces, County of Dona

Ana, State of New Mexico.

       2.    The City of Las Cruces is a political subdivision of the State of New Mexico and is

situated within the County of Dona Ana, State of New Mexico.

       3.    The City of Las Cruces Police Department is a Law Enforcement Agency and is

operated as a department or division of the City of Las Cruces.

       4.    D' Anthany Roohr (hereinafter, Defendant Roohr) 1s an individual, who upon

information and belief, resides within the City of Las Cruces, County of Dona Ana, State of New

Mexico.

       5.    Defendant Roohr was acting under the color of state law and in the course and scope

of his employment as a law enforcement officer with the Las Cruces Police Department at all times

material.

       6.    Jurisdiction and venue are proper, as the parties reside in and the subject matter of the

suit occurred in Dona Ana County.

                                                                                                    I
             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 2 of 11


        7.    The civil rights claims are brought pursuant to 42 USC Section 1983 & 1988. The

New Mexico torts are brought pursuant to New Mexico State Law. The violation of State rights

are brought pursuant to the New Mexico Constitution.

        8.    Attached hereto is a copy of the Notice of possi b 1e suit required by the New Mexico

Tort Claims Act, which was timely filed and served upon the City of Las Cruces. Exhibit 1.

                             GENERAL ALLEGATIONS OF FACT

        9.   Defendant Roohr applied for employment with or was otherwise recruited by the City

of Las Cruces Police Department to attend and participate in a Police Academy during the latter

part of 2016 and the early part of 2017.

        10. In February 2017, Defendant Roohr graduated from the City of Las Cruces Police

Academy and was given a job as a "police officer in training," with the Las Cruces Police

Department.

        11. Upon information and belief, the Las Cruces Police Department maintains policies

and procedures which require patrol officers to utilize car mounted video equipment and on-person

video equipment when stopping a vehicle or having contact with citizens who have been stopped.

        12. On or about December 23, 2018, at approximately 12: 10 p.m., Plaintiff was operating

his motor vehicle in the City of Las Cruces. He was traveling west bound on University Avenue

between the Interstate 25 overpass and Locust Street.

        13. Plaintiff was operating a 2005 black Cadillac Escalade equipped with oversize rims

and tires.

        14. Plaintiff was playing loud music on the vehicle's stereo system.

        15. As Plaintiff traveled west on University Avenue, he saw a City of Las Cruces Police

Unit also traveling west on University Avenue several yards ahead of him. Plaintiff saw other




                                                                                                 2
                Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 3 of 11


vehicles traveling west on University Avenue. None of those vehicles were situated between

Plaintiff's vehicle and the police unit.

          16. Upon information and belief, the police unit belonged to the Las Cruces Police

Department and was operated by Defendant Roohr.

          17. As Defendant Roohr and other traffic approached the intersection of Locust Street and

University Avenue, Defendant Roohr moved into the farthest right lane of University Avenue

travelling westbound.

          18. Defendant Roohr stopped his vehicle at the intersection of Locust Street and

University Avenue, which had a red traffic light for westbound traffic.

          19. Plaintiff approached Defendant Roohr's unit from behind, and brought his vehicle to

a stop just behind the police unit.

          20. As the two vehicles were stopped, Plaintiff fiddled with his stereo music selector and

waited for Defendant Roohr to tum right onto Locust Street.

          21. Defendant Roohr turned right onto Locust Street and travelled northbound on Locust

Street.

          22. On the northwest comer of University Avenue and Locust Street was a restaurant

known as Dublin's Bar and Restaurant. It was part of the Pan Am Plaza strip mall, but was a

stand-alone building.

          23. Plaintiff turned right onto Locust Street travelling northbound behind Defendant

Roohr.

          24.   Before reaching the intersection of Locust Street and Wisconsin Avenue, Defendant

Roohr moved his unit to the right shoulder of Locust Street, and turned into a public driveway that

accessed the parking lot behind Dublin's Bar and Restaurant.




                                                                                                  3
              Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 4 of 11


          25. Plaintiff passed Defendant Roohr' s unit and continued traveling northbound on Locust

Street.

          26. When Plaintiff passed Defendant Roohr's unit as it sat in the driveway that accessed

the parking lot behind Dublin's Bar and Restaurant, he noticed it did not have on its emergency

lights, siren, or other emergency equipment.

          27. Plaintiff does not know when Defendant Roohr engaged his police unit emergency

equipment.

          28. The first city street to the north of University Avenue that intersects Locust Street is

Wisconsin Avenue.

          29. The distance between University Avenue and Wisconsin Avenue is one city block, or

approximately 3/1 Oths of a mile.

          30. It takes less than one minute under normal driving conditions to travel from University

Avenue to the intersection of Locust Street and Wisconsin Avenue.

          31. As Plaintiff approached the Territorial Village strip mall located on the west side of

Locust Street, he activated his left tum signal, then turned left into the parking lot and parked in

front of Halo's Bar.

          32. Plaintiff turned left at the point where Wisconsin Avenue intersects Locust Street on

the east side of Locust Street.

          33. Wisconsin Avenue does not continue on the west side of Locust Street.

          34. Upon entering the parking lot of the Territorial Village strip mall, Plaintiff parked in

front of Halo's Bar. Plaintiff got out of his vehicle and walked to the front door of Halo's Bar. As

he reached for the door handle, Plaintiff was tackled from behind and thrown down onto the cement

sidewalk.

          35. Plaintiff did not know who tackled him.


                                                                                                         4
              Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 5 of 11


        36. A few minutes after being tackled, Plaintiff saw that it was a police officer that had

tackled him. He later learned the officer was Defendant Roohr.

        37. When Plaintiff was tackled and thrown to the ground, he injured his right shoulder and

left ankle.

        38. Defendant Roohr, with the help of other police officers, arrested and handcuffed

Plaintiff when he was laying on the cement sidewalk in front of Halo's Bar.

        39. After Plaintiff was arrested, Defendant Roohr took him to the Mountain View

Regional Medical Center Emergency Room.

        40. Defendant Roohr's police unit was equipped with a dash mounted video camera, but

he did not engage it.

        41. Defendant Roohr was equipped with a body mounted video camera, but he did not

engage it.

        42. DefendantRoohrtold the emergency room doctor that Plaintiff was complaining about

a shoulder injury.

        43. Plaintiff told the emergency room doctor that his ankle hurt, and he asked the doctor

if he would look at it.

        44. Defendant Roohr restated to the emergency room doctor that Plaintiff only complained

about his shoulder. As a result of what Defendant Roohr told the emergency room doctor, the

doctor did not check Plaintiff's ankle.

        45.    Once the emergency room doctor "cleared" Plaintiff for jail, he was taken to the Dona

Ana County Detention Center.

        46. At the Detention Center intake Plaintiff complained about his ankle; however, because

there was no hospital medical entry addressing an ankle injury, Detention Center medical

personnel did not address Plaintiff's complaint about ankle pain.


                                                                                                  5
             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 6 of 11


         47. Upon release from the Detention Center, Plaintiff went to Memorial Medical Center

to have his ankle injury addressed.

         48. At Memorial Medical Center, medical personnel took x-rays of his wrists, shoulder,

ankle, and tibia.

         49. X-rays disclosed that Plaintiff had a break in the bones of his ankle and a break in the

tibia.

         50. Plaintiff underwent surgery and had pins placed in his ankle and tibia.

         51. The shoulder injury resolved; the wrist injuries resolved; the ankle required surgery

and the insertion of metal screws. The ankle and tibia injury has not resolved.

                    COUNT ONE: MUNICIPAL LIABILITY: FAILURE TO TRAIN
                           AND SUPERVISE DEFENDANT ROOHR

         52. Defendant City of Las Cruces is a policy maker responsible for the hiring, training, and

supervision of its employees.

         53. Upon information and belief, Defendant City of Las Cruces had policies, customs,

and practices established on December 23, 2018, requiring individual police officers to comply

with its policy and procedure to utilize their camera equipment, both audio and video, when

stopping or engaging citizens who are stopped.

         54. Upon information and belief, Defendant Roohr has failed in the past to use the dash

mounted video-camera or the body-mounted audio camera, although pursuant to City of Las

Cruces policy and procedure he is required to use those cameras when making a stop or engaging

a citizen.

         55. Defendant City of Las Cruces' failure to enforce its policy and procedure that police

officers engage their video-camera and audio-camera when stopping or engaging a citizen,

proximately caused the injury to Plaintiff.



                                                                                                     6
             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 7 of 11


        56. Upon information and belief, Defendant City of Las Cruces had policies and procedures

in place to investigate the employment history of any person's application for employment as a

Las Cruces Police Officer. The policy and procedures were established to assure that any applicant

for employment who was not qualified for employment because of a violent or problematic prior

history was not hired.

        57. Upon information and belief, Defendant Roohr was previously employed as a security

guard in El Paso, Texas and as a Military Police Officer with the armed forces.

        58. Defendant City of Las Cruces had a duty to investigate Defendant Roohr's prior

employments before hiring him as a police officer. Upon information and belief, Defendant City

of Las Cruces failed to investigate or conduct an adequate investigation of Defendant Roohr' s prior

employment history before hiring him.

        59. Defendant City of Las Cruces' inadequate investigation into Defendant Roohr's prior

employment history resulted in Defendant City of Las Cruces' failure to hire a qualified individual

to become a Las Cruces Police Officer. Defendant City of Las Cruces' failure contributed to and

proximately caused Plaintiffs harm.

        60. Plaintiff should be awarded damages against Defendant City of Las Cruces in an

amount to be proven at trial.

            COUNT TWO: STOP AND ARREST OF PLAINTIFF IN VIOLATION
           OF ARTICLE II SECTION 10 OF THE NEW MEXICO CONSTITUTION

        61. The allegations set forth above in paragraphs I to 60 are incorporated by reference as

if fully set forth herein.

        62. Defendant Roohr acted under color of state law when he wrongly committed the act

complained of herein.

        63. When Defendant Roohr seized and arrested Plaintiff he lacked probable cause to

believe that Plaintiff had committed any violation of law.

                                                                                                  7
            Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 8 of 11


        64. Defendant Roohr's seizure and arrest of Plaintiff was in violation of Article II Section

10 of the New Mexico Constitution.

        65. Defendant Roohr' s seizure and arrest of Plaintiff constituted an act of gross negligence.

        66. As a result of Defendant Roohr' s actions, Plaintiff sustained damages, including injury

to his person and livelihood. He also incurred medical expenses, and suffered lost employment

earnings and pain and suffering.

        67. Plaintiff is entitled to monetary damages in an amount to be proven at trial.

                   COUNT THREE: CAUSE OF ACTION FOR BATTERY
                              (NEW MEXICO TORT)

        68. The allegations set forth above in paragraphs 1 through 67 are incorporated by

reference as if fully set forth herein.

        69. Defendant Roohr's act of tackling and slamming Plaintiff to the ground constituted an

offensive physical contact which caused physical injury to him.

        70. Defendant Roohr acted without probable cause or reasonable suspicion when he

tackled and slammed Plaintiff to the ground.

        71. Defendant Roohr waived his immunity under the New Mexico Tort Claim Act when

he committed his act.

        72. Defendant Roohr's acts were reckless and intentional and of such a nature that an award

of punitive damages should be awarded.

        73. Plaintiff is entitled to monetary damages in an amount to be proven at trial.

                COUNT FOUR: CAUSE OF ACTION FOR FALSE ARREST
                             (NEW MEXICO TORT)

        74. The allegations set forth above in paragraphs 1 through 73 are incorporated by

reference as if fully set forth herein.

        75. Defendant Roohr's act of arresting, confining, and restraining Plaintiff were without


                                                                                                     8
             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 9 of 11


Plaintiff's consent and were committed with knowledge that Defendant Roohr had no lawful

authority to do so.

        76. Plaintiff is entitled to recover from Defendant Roohr for all damages he suffered.

        77. Defendant Roohr acted willfully, knowingly, and purposefully and/or with deliberate

indifference to deprive Plaintiff of his rights. As a result of the nature of Defendant Roohr' s

conduct, Plaintiff is entitled to recover monetary damages in an amount to be proven at trial.

     COUNT FIVE: CAUSE OF ACTION FOR VIOLATION OF AMENDMENT IV
                  OF THE UNITED STATES CONSTITUTION
                         (Stop, Seizure, and Arrest)

        78. The allegations set forth above in paragraphs I through 77 are incorporated by

reference as if fully set forth herein.

        79. Defendant Roohr acted under color of state law when he committed the acts referred

to herein.

        80. The stop, seizure, and arrest of Plaintiff was not supported by reasonable suspicion or

probable cause, and was unlawful.

        81. The stop, seizure, and arrest of Plaintiff violated Plaintiffs rights under the

Amendment IV of the United States Constitution, guaranteeing him the right to be secure in his

person from unreasonable search and seizures.

        82. Defendant Roohr acted willfully, knowingly, and purposefully and/or with deliberate

indifference to deprive Plaintiff of his Constitutional rights. As a result of Defendant Roohr' s

conduct, Plaintiff is entitled to recover punitive damages in an amount to be proven at trial.

             COUNT SIX: CAUSE OF ACTION FOR VIOLATION OF AMENDMENT IV
                         OF THE UNITED STATES CONSTITUTION
                                    (Excessive Force)

        83. The allegations set for above in paragraphs 1-82 above are incorporated herein by

reference as if fully set forth herein.


                                                                                                  9
             Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 10 of 11


        84. Defendant Roohr acted under col or of state law when he committed the acts referred

to herein.

        85. Defendant Roohr seized and arrested Plaintiff by tackling him and slamming him onto

the cement pavement. The force used to do so was excessive and in violation of law.

        86. Defendant Roohr's conduct violated Plaintiffs rights under the 4th Amendment to the

United States Constitution, guaranteeing him the right to be secure in his person from unreasonable

seizures.

        87. Defendant Roohr acted willfully, knowingly, and purposefully and/or with deliberate

indifference to deprive Plaintiff of his Constitutional rights. As a result of Defendant Roohr' s

conduct, Plaintiff is entitled to punitive damages in an amount to be proven at trial.

                                    REQUEST FOR RELIEF

        WHEREFORE, Plaintiff seeks the following relief:

             1. Actual and compensatory damages sufficient to make him whole.

             2. Punitive damages against Defendant sufficient to punish them and to deter further

                wrongdoing.

             3. Such other and further relief as the Court deems just and proper.



                        Respectfully Submitted,

                        Is/ Jose R. Coronado                  Is/ G. Greg Valdez
                        Jose R. Coronado                      G. Greg Valdez
                        Attorney for Plaintiff                Attorney for Plaintiff
                        NM Bar No. 2847                       NM Bar No. 2773
                        125 W. Griggs Avenue                  P.O. Box 516
                        Las Cruces, NM 88001                  Las Cruces, NM 88004
                        (575) 525-2517                        (575) 312-2580
                        (575) 525-2518 -Fax                   g,}J,fCfJ,valdez(Zugmail. com
                        1ose@coronadolawlc.com




                                                                                                    10
                 Case 2:21-cv-00061 Document 1-1 Filed 01/25/21 Page 11 of 11
                   Law Office of Jose R. Coronado
•                  135 W. Griggs, Las Cruces, New Mexico 88001
                   (575) 525-2517 Tel. (575) 525-2518 Fax
                   jose@coronadolawlc.com
           ~
    January~. 2019                                                      Via Certified Mail

    Chief Patrick Gallagher
    Las Cruces Police Department
    P.O. Box 20000
    Las Cruces, NM 88004

    Mayor Ken Miyagashima
    City of Las Cruces
    P.O. Box 20000
    Las Cruces, NM 88004

    Re: JOEL MELENDEZ
    Date of Incident: December 25, 2018

    Gentlemen:

             On December 25, 2018, Mr. Melendez was pulled over by Las Cruces Police Department police
    officers. During the arrest procedure, police officers broke Mr. Melendez's ankle and injuried his wrist.
    He still has numbness to his hand. The officers may not have followed protocol, and may have made
    mistakes leading to unnecessary physical trauma to Mr. Melendez.

            Mr. Melendez has asked me to provide the City of Las Cruces and the Las Cruces Police
    Department, notice that he may file a tort claim action against all law enforcement officers who may
    have had some responsibility for his injuries. Mr. Melendez may also exercise any rights he has under he
    Civil Rights Act. It is unknown at this time whether the Mr. Melendez will pursue any action, but the
    New Mexico ort Claim Act requires notice, so notice is being given.
                 0
            Pleasb accept this letter as notice to you under the New Mexico Tort Claim Act, Section 41-4-1
    et seq., and the federal civil rights act and any other federal or state law or statute, that Mr. Melendez
    may pursue ky legal claim they have pursuant to his rights under law.

           J    you fur looking into this matter. We look furward to discussing this matter with you once
     ou hav~oinpleted your investigation.
